          Case 1:20-cv-00376-LY-SH Document 6 Filed 06/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 ACCORDANT COMMUNICATIONS,                        §
 LLC,                                             §
                  Plaintiff                       §
                                                  §           Case No. A-20-CV-376-LY
     v.                                           §
                                                  §
 WELLS FARGO BANK, N.A.                           §
                     Defendant                    §


                                            ORDER

   Before the Court is Accordant Communications, LLC’s (“Accordant”) Petition for Writ of

Garnishment, filed on April 9, 2020 (Dkt. 1). On May 27, 2020, the District Court referred the

Petition to the undersigned Magistrate Judge for disposition, pursuant to 28 U.S.C. § 636(b),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas.

   On December 6, 2017, Accordant filed an arbitration proceeding with the American

Arbitration Association against Sayers Construction, LLC (“Sayers”) pursuant to the arbitration

clause contained in the parties’ contract. On May 9, 2019, the Arbitration Tribunal issued its Final

Arbitration Award, finding that Accordant was the prevailing party in the proceeding and awarding

Accordant $459,392.09 in damages, $792,565 in attorneys’ fees, $12,989.04 in litigation costs,

$72,250 in arbitration expenses, $59,240.58 in prejudgment interest, and post-judgment interest.

   Because Sayers refused to pay the judgment, Accordant filed a lawsuit in this Court to enforce

the Arbitration Award. See Accordant Commc’ns v. Sayers Constr., No. 1:19-CV-401-LY

(W.D. Tex. Apr. 10, 2019). On February 3, 2020, the District Court adopted the undersigned’s

Report and Recommendation and entered a Final Judgment in Accordant’s favor, confirming the
         Case 1:20-cv-00376-LY-SH Document 6 Filed 06/10/20 Page 2 of 2




Final Arbitration Award. See Dkt. 24. On March 4, 2020, Sayers filed a Notice of Appeal, but did

not file a supersedeas bond to stay the execution of the Judgment. Regardless, Sayers has continued

to refuse to pay the Judgment.

   Accordant unsuccessfully attempted to conduct post-judgment discovery and seek other

methods to recover on the Judgment. On May 15, 2020, Accordant filed a Motion to Compel Post-

Judgment Discovery under Federal Rule of Civil Procedure 69(a), asking the Court to compel

Sayers to answer Accordant’s post-judgment discovery and order Sayers’ owner, Mark Sayers, to

sit for a deposition on an expedited basis. On May 18, 2020, Sayers filed its brief with the

Fifth Circuit, arguing for the first time that this Court never had diversity jurisdiction over this

matter and, therefore, its Final Judgment must be vacated as void.

   On June 9, 2020, the Court issued an Order dismissing the Motion to Compel without prejudice

due to lack of jurisdiction. Dkt. 60. Specifically, the Court found that: “Because the jurisdictional

issue on appeal is inextricably intertwined with whether this Court has jurisdiction to review the

Motion to Compel, the Court finds the Notice of Appeal has divested this Court of jurisdiction to

review the motion.” Id. at 9. Accordingly, the Court dismissed without prejudice the Motion to

Compel “subject to refiling after the Fifth Circuit enters its judgment.” Id.

   Based on the reasoning in the Court’s Order dismissing Accordant’s Motion to Compel Post-

Judgment Discovery, Accordant’s Petition for Garnishment (Dkt. 1) is DISMISSED without

prejudice subject to refiling after the Fifth Circuit enters its judgment.

   SIGNED on June 10, 2020.



                                                         SUSAN HIGHTOWER
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
